EXHIBIT 10.36
THE GENUINE PARTS COMPANY
SUPPLEMENTAL RETIREMENT PLAN
(As Amended and Restated Effective as of January 1, 2009)
ARTICLE ONE — INTRODUCTION

1.01   Establishment of Plan.       The Board of Directors of Genuine Parts
Company (“Genuine Parts”) has determined that it is in the best interest of
Genuine Parts and its subsidiaries (collectively the “Employer”) to establish a
nonqualified supplemental retirement plan for certain executives of the
Employer. Accordingly, the Board established The Genuine Parts Company
Supplemental Retirement Plan effective as of January 1, 1991. The Genuine Parts
Company Supplemental Retirement Plan was most recently amended and restated
effective as of January 1, 2003 and was thereafter amended various times.
Effective January 1, 2009, the Plan is continued in an amended and restated form
as set forth in this document (the “Plan”).       This Plan is intended to be a
plan maintained by the Employer solely for the purpose of providing benefits for
certain employees in excess of the limitations on benefits imposed by
Sections 401(a)(17) and 415 of the Internal Revenue Code of 1986 (the “Code”)
and is also intended to be a plan that is unfunded and is maintained by Genuine
Parts for the purpose of providing deferred compensation for a select group of
management or highly compensated employees.       Although this Plan is
effective on January 1, 2009, the Plan was adopted on or before December 31,
2008 to incorporate changes required by Code Section 409A and in accordance with
transition relief set forth in Revenue Ruling 2007-86 and other applicable
transition authority.       Effective at midnight on December 31, 2008, this
Plan is amended to freeze participation. No new Key Employee (as defined in
Section 2.01) may commence participation in this Plan on or after January 1,
2009.   1.02   Incorporation of Pension Plan.       The terms of the Genuine
Parts Company Pension Plan, as amended and restated effective January 1, 2006
(the “Pension Plan”) are hereby incorporated in this Plan by reference. Unless
otherwise indicated herein, the provisions of any future amendments to and
restatements of the Pension Plan shall also be incorporated in this Plan by
reference. Unless indicated otherwise, capitalized terms used in this Plan shall
have the meaning given those terms in the Pension Plan.

ARTICLE TWO — PARTICIPATION

2.01   Eligibility.       Except as provided in Section 2.02, any employee of
the Employer whose annual, regular Earnings were expected to be equal to or
greater than the compensation limits of Code Section 401(a)(17) for such year
($245,000 in 2009) were eligible to participate in this Plan (“Key Employee”).
Upon becoming eligible to participate, the Key Employee was required to complete
and execute a Joinder Agreement in a form satisfactory to the Pension and
Benefits Committee of Genuine Parts Company (the “Committee”). Such Joinder
Agreement was required to be completed no later than January 30 following the
calendar year in which the Key Employee first accrues a benefit under this Plan.
If the Key Employee failed to timely complete the Joinder Agreement, the Key
Employee was prohibited from accruing a benefit under this Plan until the

 



--------------------------------------------------------------------------------



 



    first day of the calendar year after the completion of the Joinder
Agreement. Even though a Key Employee may be a participant in this Plan, he or
she shall not be entitled to any benefit hereunder unless and until his or her
benefits under the Pension Plan are reduced due to the application of either
Section 401(a)(17) or Section 415 of the Code.

    Effective at midnight on December 31, 2008, no new Key Employees may
participate in this Plan. In other words, no Key Employee may begin
participation in this Plan on or after January 1, 2009. All Key Employees who
began participation in this Plan effective January 1, 2008 signed a Joinder
Agreement prior to December 31, 2008. No Joinder Agreements may be executed to
join this Plan on or after December 31, 2008.   2.02   Additional Rules on
Eligibility.

  (a)   A Key Employee shall not accrue a benefit for any year in which the Key
Employee’s annual, regular Earnings are less than the compensation limits of
Code Section 401(a)(17). Nevertheless, the Key Employee shall continue to
participate in the Plan and shall again accrue a benefit under this Plan during
the calendar year in which the Key Employee’s Earnings exceed the Earnings limit
in Section 2.01.     (b)   A Key Employee shall be notified in writing by the
Committee (or its designee) of his or her initial eligibility to participate in
the Plan no later than January 30 following the calendar year in which the Key
Employee first accrues a benefit under the Plan. Unless notified in writing by
the Committee (or its designee) as described in the preceding sentence, a Key
Employee shall not be eligible to participate in the Plan and shall not accrue a
benefit under this Plan. Furthermore, the Committee (or its designee) may
prohibit any Key Employee from accruing future benefits under this Plan by
notifying such Key Employee in writing that his or her accruals under this Plan
shall cease. Such freezing of future accruals shall be effective for the next
calendar year following the date the written notice is mailed or hand delivered
to the Key Employee.

2.03   Definition of Earnings.       For purposes of this Plan, the term
“Earnings” shall (except as modified below) have the same meaning given such
term in the Pension Plan. Unlike the Pension Plan, however, Earnings shall
include salary, bonus or other compensation that the Company would otherwise
have been paid to a Key Employee but for the Key Employee’s election to defer
the receipt of such salary, bonus or other compensation pursuant to a Company
sponsored deferred compensation program (“Deferred Compensation”). A Key
Employee’s Deferred Compensation shall not be included in Earnings in the year
such Deferred Compensation is paid to the Key Employee.

ARTICLE THREE — VESTING

3.01   Vesting.

  (a)   Vesting on or after January 1, 2009. A Key Employee who participates in
the Plan shall become 100% vested in his or her Supplemental Retirement Income
under this Plan (as provided in Article Five and Article Six) on the earliest of
the following dates:

  (1)   The Key Employee attains his or her Normal Retirement Date prior to his
or her Separation from Service;     (2)   The Key Employee attains age 55 and
completes fifteen years of Retirement Eligibility Service prior to his or her
Separation from Service;

 



--------------------------------------------------------------------------------



 



  (3)   The Key Employee incurs a Permanent Disability prior to his or her
Separation from Service;     (4)   The Key Employee dies prior to his or her
Separation from Service;     (5)   A Change in Control occurs prior to the Key
Employee’s Separation from Service (see Article Nine); and     (6)   The Plan is
terminated prior to the Key Employee’s Separation from Service (see
Section 10.08).

  (b)   Vesting prior to January 1, 2009. In general, prior to January 1, 2009,
a Key Employee who had a Separation from Service prior to the earlier of his or
her (i) Normal Retirement Date or (ii) attainment of age 55 and completion of
fifteen years of Credited Service forfeited his or her Supplemental Retirement
Income under this Plan.     (c)   Forfeiture. If a Key Employee has a Separation
from Service for any reason prior to becoming vested as provided in this
Article Three, such Key Employee shall forfeit his or her entire benefit under
this Plan. No payment of any kind shall be made under this Plan to any Key
Employee who has a Separation from Service prior to becoming vested under this
Plan.

ARTICLE FOUR -— PENSION CHOICE

4.01   Background on Pension Choice.       In general, during August 2008, the
Company provided Rule of 70 Employees (as defined in the Pension Plan) a choice
regarding on-going participation in the Pension Plan. The Company allowed Rule
of 70 Employees to elect one of two alternatives. Option one allowed a Rule of
70 Employee to continue full, active participation in the Pension Plan. In
general, option two provides that a Rule of 70 Employee will have his or her
Credited Service under the Pension Plan frozen effective at midnight on
December 31, 2008. On the other hand, Average Earnings and Anticipated Social
Security Benefit are not frozen under the Pension Plan for a Rule of 70 Employee
electing option two. A Rule of 70 Employee who did not make a choice by the
applicable deadline was deemed to have elected option one. Whether a Rule of 70
Employee elected or was deemed to have elected option one or option two was
determined in August 2008 in accordance with the provisions of the Pension Plan
and cannot change thereafter.       If a Key Employee is not a Rule of 70
Employee, such Key Employee was not given a choice between option one and option
two. Instead, such Key Employee’s Credited Service under the Pension Plan was
automatically frozen as of midnight on December 31, 2008. As with a Rule of 70
Employee who elected option two, this Key Employee’s Average Earnings and
Anticipated Social Security Benefits under the Pension Plan are not frozen.

4.02   Credited Service under this Plan.       As noted above, Credited Service
is frozen in the Pension Plan for a Rule of 70 Employee electing option two and
for a Key Employee who is not a Rule of 70 Employee. Regardless, a Key
Employee’s Credited Service under this Plan is NOT frozen.

 



--------------------------------------------------------------------------------



 



ARTICLE FIVE — SUPPLEMENTAL RETIREMENT INCOME

5.01   Calculation of Supplement for a Rule of 70 Employee Electing Option One
in the Pension Plan.

  (a)   This Section 5.01 contains the benefit formula for a Key Employee who is
also a Rule of 70 Employee who elected option one (see Article Four). This Key
Employee continues to earn Credited Service under both the Pension Plan and this
Plan. This Article Five assumes the Key Employee has a Separation from Service
on or after his or her Normal or Delayed Retirement Date.     (b)   Each Key
Employee described in this Section 5.01 who has a Separation from Service with
the Employer on or after his or her Normal or Delayed Retirement Date by reason
of retirement or voluntary or involuntary termination shall, except as provided
in Section 10.05 (Noncompetition, Embezzlement, etc.), be entitled to a monthly
supplemental retirement income (“Supplemental Retirement Income”) equal to
(1) minus (2), where

  (1)   equals the monthly Normal or Delayed Retirement Income which the Key
Employee would be entitled to receive under the Pension Plan beginning on the
first day of the month following the Key Employee’s Separation from Service with
the Employer if the benefit limitations of Code Sections 401(a)(17) and 415 as
reflected in the Pension Plan were not in effect (measured in the form of a
single life annuity payable in monthly installments for the Key Employee’s life)
and if the definition of Earnings under this Plan were used to compute the Key
Employee’s Normal or Delayed Retirement Income under the Pension Plan;     (2)  
equals the monthly Normal or Delayed Retirement Income which the Key Employee is
actually entitled to receive under the Pension Plan beginning on the first day
of the month following the Key Employee’s Separation from Service with the
Employer measured in the form of a single life annuity payable in monthly
installments for the Key Employee’s life.

5.02   Calculation of Supplement for a Rule of 70 Employee Electing Option Two
in the Pension Plan and for a Key Employee who is not a Rule of 70 Employee.

  (a)   This Section 5.02 contains the benefit formula for either (1) a Key
Employee who is also a Rule of 70 Employee who elected option two (see
Article Four) or (2) a Key Employee who is not a Rule of 70 Employee. These Key
Employees had their Credited Service under the Pension Plan frozen as of
midnight on December 31, 2008 but continue to earn Credited Service under this
Plan. This Article Five assumes the Key Employee has a Separation from Service
on or after his or her Normal or Delayed Retirement Date.     (b)   Each Key
Employee described in this Section 5.02 who has a Separation from Service with
the Employer on or after his or her Normal or Delayed Retirement Date by reason
of retirement or voluntary or involuntary termination shall, except as provided
in Section 10.05 (Noncompetition, Embezzlement, etc.), be entitled to a monthly
Supplemental Retirement Income equal to (1) minus (2) minus (3), where

  (1)   equals the monthly Normal or Delayed Retirement Income which the Key
Employee would be entitled to receive under the Pension Plan beginning on the
first day of the month following the Key Employee’s Separation from Service with
the Employer if the benefit limitations of Code Sections 401(a)(17) and 415 as
reflected in the Pension Plan were not in effect (measured in the form of a
single life annuity payable in monthly installments for the Key Employee’s life)
and if the definition of Earnings under this Plan and the definition of Credited

 



--------------------------------------------------------------------------------



 



      Service under this Plan were used to compute the Key Employee’s Normal or
Delayed Retirement Income under the Pension Plan;

  (2)   equals the monthly Normal or Delayed Retirement Income which the Key
Employee is actually entitled to receive under the Pension Plan beginning on the
first day of the month following the Key Employee’s Separation from Service with
the Employer measured in the form of a single life annuity payable in monthly
installments for the Key Employee’s life;     (3)   equals the monthly
hypothetical benefit which the Key Employee would receive on the first day of
the month following the Key Employee’s Separation from Service with the Employer
using the Key Employee’s hypothetical account balance described below converted
to a single life annuity.         The Key Employee’s monthly hypothetical
benefit is determined as follows. Beginning January 1, 2009, a hypothetical
account shall be established for each Key Employee described in Section 5.02. At
the end of each calendar year (or at the time of the Key Employee’s Separation
from Service, if earlier) the hypothetical account balance shall be increased by
(A) and (B) below.

  (A)   An amount equal to 3.8% (representing a hypothetical employer
contribution) of the Key Employee’s Earnings for such calendar year up to the
limitations of Code Section 401(a)(17) ($245,000 in 2009). For this purpose,
Earnings shall have the meaning as defined in the Pension Plan and not as
defined in this Plan.     (B)   An amount (representing hypothetical earnings)
equal to 6% multiplied by the balance of the hypothetical account balance at the
beginning of the calendar year. Accordingly, no interest shall be added for the
calendar year ending December 31, 2009. The 6% interest rate shall be adjusted
in computing the hypothetical earnings for a partial year by taking into account
total days in the partial year and dividing by 360 days. For example, if the
partial year was 90 days, the interest rate for the partial year would be 1.5%
(6% times 90 days divided by 360 days).

The hypothetical account balance shall be converted to a single life annuity
using the Applicable Mortality Table and Applicable Interest Rate as defined in
Section 2.03 of the Pension Plan.
As background only and not to be used as a method of computing the Key
Employee’s hypothetical account, 3.8% represents the additional match a Key
Employee described in Section 5.02 would receive under the Genuine Parts Company
401(k) Savings Plan (“GPC 401(k) Plan”) instead of under the Genuine Partnership
Plan (“GPC Partnership Plan”). A Key Employee described in Section 5.01 is
eligible to participate in the GPC Partnership Plan with a maximum match of 1.2%
of Earnings. A Key Employee described in Section 5.02 is eligible to participate
in the GPC 401(k) Plan with a maximum match of 5% of Earnings. Thus, 5.0% minus
1.2% equals 3.8%.
ARTICLE SIX — SUPPLEMENTAL RETIREMENT INCOME;
DISTRIBUTION PRIOR TO NORMAL OR DELAYED RETIREMENT

6.01   Separation from Service On or After the Key Employee’s Early Retirement
Date.

 



--------------------------------------------------------------------------------



 



  (a)   This Section 6.01 applies to a Key Employee who has a Separation from
Service on or after the Key Employee’s Early Retirement Date but before the Key
Employee’s Normal Retirement Date.     (b)   Each Key Employee who has a
Separation from Service with the Employer on or after his or her Early
Retirement Date by reason of early retirement or voluntary or involuntary
termination shall, except as provided in Section 10.05 (Noncompetition,
Embezzlement, etc.), be entitled to a monthly Supplemental Retirement Income in
the manner described in Section 5.01 or Section 5.02, whichever is applicable,
assuming (1) the monthly Supplemental Retirement Income commenced on the first
day of the month following the Key Employee’s Separation from Service with the
Employer. (2) the pension benefits were payable under Section 4.02 of the
Pension Plan and (3) the Key Employee’s benefit in Section 5.01(b) and the Key
Employee’s benefit in Sections 5.02(b)(1) and (2) (but not (3)) are reduced by
the early retirement reduction factors set forth in the Pension Plan (e.g., see
Section 4.02 of the Pension Plan).

6.02   Separation from Service Prior to the Key Employee’s Early Retirement
Date.

  (a)   This Section 6.02 applies to a Key Employee who has a Separation from
Service (1) prior to the Key Employee’s Early Retirement Date but (2) following
the Key Employee’s Permanent Disability, death or the termination of the Plan
(i.e., 100% vested). This Section 6.02 does not apply to a Key Employee who
receives a lump sum distribution on account of a Separation from Service within
two years of a Change in Control. Instead, see Section 9.01. Benefits under this
Section 6.02 will commence on the Key Employee’s Normal Retirement Date
(regardless of the Key Employee’s age or years of Retirement Eligibility
Service.)     (b)   Each Key Employee who has a Separation from Service with the
Employer prior to his or her Early Retirement Date and in the manner described
in Section 6.02(a) by reason of voluntary or involuntary termination (including
death) shall, except as provided in Section 10.05 (Noncompetition, Embezzlement,
etc.), be entitled to a monthly Supplemental Retirement Income in the manner
described in Section 5.01 or Section 5.02, whichever is applicable on the Key
Employee’s Normal Retirement Date. The Supplemental Retirement Income shall be
computed assuming (1) the monthly Supplemental Retirement Income commenced on
the Key Employee’s Normal Retirement Date, (2) the pension benefits were payable
under Section 4.05 of the Pension Plan at Normal Retirement Date and (3) the Key
Employee’s hypothetical account described in Section 5.02(b)(3) continues to
receive interest described in subparagraph (B) until the Key Employee’s Normal
Retirement Date.

ARTICLE SEVEN — TIME AND FORM OF PAYMENT; OTHER PROVISIONS

7.01   Distribution Date.

  (a)   For a Key Employee described in Article 5 (commencement of benefits upon
Normal or Delayed Retirement Date) and a Key Employee described in Section 6.01
(commencement of benefits upon Early Retirement Date), the Employer shall delay
payment of the Supplemental Retirement Income until the first day of the seventh
month following the Key Employee’s Separation from Service with the Employer.  
  (b)   The first payment to a Key Employee described in Section 7.01(a) shall
also include any payments that were not made following the Key Employee’s
Separation from Service. Thus, the first payment shall be equal to seven months
of payments (representing the

 



--------------------------------------------------------------------------------



 



      payment made to the Key Employee for the seventh month plus the monthly
payments for the six months following the Key Employee’s Separation from Service
with the Employer). For example, assume a Key Employee described in Article 5 or
Section 6.01 has a Separation from Service with the Employer on January 12, and
the first payment was made on August 1 (the first day of the seventh month
following January 12). The August 1 payment shall include an amount equal to
seven months of payments (representing payments for February, March, April, May,
June, July and August).     (c)   For a Key Employee described in Section 6.02
(commencement of benefits upon Normal Retirement Date), the Employer shall delay
payment of the Supplemental Retirement Income until the later of (i) the first
day of the seventh month following the Key Employee’s Separation from Service
with the Employer or (ii) the Key Employee’s Normal Retirement Date. The purpose
of this provision is to ensure a Key Employee has a six month delay in the
commencement of his or her Supplemental Retirement Income. Thus, if the Key
Employee had a Separation from Service more than six full months before the Key
Employee’s Normal Retirement Date, the Employer would commence the Key
Employee’s Supplemental Retirement Income on the Key Employee’s Normal
Retirement Date. If the Employer delays commencement of the Key Employee’s
Supplemental Retirement Income pursuant to this Section 7.01(c), the Key
Employee will receive all unpaid payments in the same manner as described in
Section 7.01(b). In no event shall a Key Employee described in this
Section 7.01(c) commence receiving Supplemental Retirement Income prior to his
or her Normal Retirement Date.

7.02   Form of Payment       A Key Employee may elect among the following
annuity payment options available under the Plan:

  (a)   Life Annuity Option — a monthly Retirement Income payable during the Key
Employee’s lifetime, with payments ceasing upon the Key Employee’s death.    
(b)   Joint and 50% Survivor Annuity — a monthly Retirement Income equal to the
reduced Actuarial Equivalent of the Life Annuity Option. The Retirement Income
shall be payable to the Key Employee for the Key Employee’s life, and upon the
Key Employee’s death, 50% of such Retirement Income shall be payable to the Key
Employee’s Spouse for the Spouse’s life. Such Retirement Income shall cease on
the later of the death of the Key Employee or the death of the Key Employee’s
Spouse.     (c)   Ten Years Certain and Life Option — a monthly Retirement
Income equal to the reduced Actuarial Equivalent of the Life Annuity Option. The
Retirement Income shall be payable to the Key Employee during the Key Employee’s
lifetime and, in the event of the Key Employee’s death, within a period of ten
years after the commencement of benefits, the same monthly amount shall be
payable to the Key Employee’s Beneficiary for the remainder of such ten-year
period.     (d)   Joint and Last Survivor Option — a monthly Retirement Income
equal to the reduced Actuarial Equivalent of the Life Annuity Option. The
Retirement Income shall be payable to the Key Employee for the Key Employee’s
life, and upon the Key Employee’s death, a designated percentage (100%, 75% or
50%) of the Key Employee’s Retirement Income shall be payable to the Key
Employee’s Beneficiary for the Beneficiary’s life. Such Retirement Income shall
cease on the later of the death of the Key Employee or the death of the Key
Employee’s Beneficiary.

7.03   Election of Form of Benefit

 



--------------------------------------------------------------------------------



 



    The Key Employee may choose the annuity form of payment at any time prior to
the commencement of benefits under the Plan. In the event that the Key Employee
fails to elect a form of payment, then the Supplemental Retirement Income shall
be paid in the form of a 50% joint and survivor annuity if the Key Employee has
a Spouse on the commencement of benefits date and in the form of a Life Annuity
if the Key Employee does not have a Spouse on the commencement of benefits. If
the Supplemental Retirement Income is paid in a form other than a Life Annuity,
then the amount of such benefit shall be adjusted so that it is the Actuarial
Equivalent of the Life Annuity described in Article Five or Article Six, as
applicable.   7.04   Other Provision       In computing a Key Employee’s benefit
under this Plan, the Committee shall assume the Key Employee did not accrue a
benefit under the Pension Plan (i.e., no Credited Service under the Pension Plan
or this Plan and no Earnings under the Pension Plan or this Plan) during any
calendar year in which the Key Employee did not accrue a benefit under this Plan
(see Section 2.02).

ARTICLE EIGHT — PRE-RETIREMENT DEATH BENEFIT

8.01   Death of Key Employee Before Supplemental Income Payments Commence.

  (a)   Survivor Benefit. If a Key Employee (married or unmarried at the time of
his or her death) dies before Supplemental Retirement Income commences hereunder
and prior to his or her Separation from Service, then the Key Employee’s
Beneficiary shall be entitled to receive a survivor benefit which is the equal
to 50% of the lump sum value of the Key Employee’s Supplemental Retirement
Income accrued to the date of his or her death under Article Five or
Article Six, whichever is applicable. The lump sum value shall be computed using
the Applicable Mortality Table and the Applicable Interest Rate as defined in
Section 2.03 of the Pension Plan and based on the Key Employee’s age on the
first day of the month following his or her death. See Section 8.03 for
provisions identifying the Key Employee’s Beneficiary.     (b)   Form and
Commencement of Survivor Benefit. For purposes of paragraph (a) above, the
survivor benefit shall be a benefit payable as a lump sum distribution within
ninety days of the Key Employee’s death. Section 7.01 does not apply to this
distribution. If a Key Employee died on or after his or her Early Retirement
Date, the lump sum shall be computed assuming the Key Employee had retired on
the day of his or her death and commenced receiving a Supplemental Retirement
Income on the first day of the month following his death. If a Key Employee dies
prior to his or her Early Retirement Date, the lump sum shall be computed
assuming the Key Employee had terminated employment on the date of his or her
death and waited until the Key Employee’s Normal Retirement Date to commence
payment of benefits.

8.02   Death of Key Employee After Supplemental Retirement Income Payments Have
Commenced.       If a Key Employee dies after Supplemental Retirement Income
payments have begun hereunder, then the Key Employee’s Beneficiary shall be
entitled to only that death benefit, if any, which is in effect at the time of
the Key Employee’s death in accordance with the benefit option elected by the
Key Employee.

 



--------------------------------------------------------------------------------



 



8.03   Beneficiary Designation.       The following shall apply to the
designation of a Beneficiary:

  (a)   A Key Employee’s Beneficiary shall be the individual designated by the
Key Employee on a form provided by the Committee. If no Beneficiary is
designated, the Key Employee’s Beneficiary shall be deemed to be the Key
Employee’s Spouse, or if no Spouse, the Key Employee’s descendants (per
stirpes), or if no descendants, the Key Employee’s estate. For the purposes of
the foregoing sentence, the term “descendants” shall include any persons adopted
by a Key Employee or by any of his or her descendants.     (b)   Prior to the
commencement of payments under this Plan, a Key Employee may change his or her
Beneficiary designation at any time without spousal consent. After payments
commence, however, the Key Employee cannot change his or her Beneficiary
designation.

ARTICLE NINE — CHANGE OF CONTROL

9.01   Change of Control.

  (a)   In the event there is a Change of Control of Genuine Parts (as defined
in Section 9.01(d)), a Key Employee described below shall receive an immediate
lump sum payment of the Key Employee’s Supplemental Retirement Income in lieu of
the Supplemental Retirement Income otherwise provided under this Plan.

  (1)   A Key Employee who has a Separation from Service on account of a Change
of Control shall receive an immediate lump sum payment computed as described in
Section 9.01(b) below. A Key Employee shall be considered to have a Separation
from Service on account of a Change of Control if the Key Employee has a
Separation from Service for any reason (e.g., resignation, involuntary
termination, disability, death, etc.) during the two-year period beginning on
the date on which the Change in Control occurred.     (2)   A Key Employee (or
his or her Beneficiary if the Key Employee is not living) who had a Separation
from Service prior to the Change of Control and who is receiving or entitled to
receive benefits under the Plan following the Change in Control shall receive a
lump sum benefit computed as described in Section 9.01(c).

  (b)   The lump sum payment for a Key Employee described in Section 9.01(a)(i)
shall be determined by computing the present value of the Key Employee’s monthly
Supplemental Retirement Income as of the date of the Key Employee’s Separation
from Service on account of the Change of Control (calculated pursuant to the
formula set forth in Article Five or Article Six, as applicable). The lump sum
amount shall be determined using the Applicable Interest Rate and Applicable
Mortality Table as defined in Section 4.10 of the Pension Plan (i.e., the
interest rate used to compute a lump sum payout from the Pension Plan following
a change in control). If a Key Employee has a Separation from Service prior to
his or her Early Retirement Date, the lump sum shall be computed based on the
benefit payable at the Key Employee’s Normal Retirement Date. The provisions of
Section 7.01 (six month delay) apply to this distribution.     (c)   The lump
sum payment for a Key Employee described in Section 9.01(a)(ii) shall be
determined by computing the present value of the remaining unpaid monthly

 



--------------------------------------------------------------------------------



 



      Supplemental Retirement Income payments under this Plan using the
Applicable Interest Rate and Applicable Mortality Table as defined in
Section 4.10 of the Pension Plan (i.e., the interest rate used to compute a lump
sum payout from the Pension Plan following a Change of Control) and by assuming
such payments begin or continue (as the case may be) immediately following the
Change of Control. The provisions of Section 7.01 (six month delay) apply to
this distribution if payments have not already commenced.

  (d)   A Change of Control of Genuine Parts means a Change in Control as
defined in Code Section 409A (see Treasury Regulation Section 1.409A-3(i)(5)).
This definition shall apply January 1, 2008 (even though the effective date of
this restatement is January 1, 2009).

ARTICLE TEN — MISCELLANEOUS

10.01   Funding.       Nothing contained in this Plan and no action taken
pursuant to the provisions of this Plan shall create or be construed to create a
trust for the purpose of assuring funds for the payment of any amounts provided
herein. The amounts provided by this Plan shall be paid from each Employer’s
general assets or by such other means as the Employer deems advisable. A Key
Employee shall have no title to or beneficial interest in any assets set aside
or acquired by an Employer to fund its obligations hereunder prior to its due
date and to the extent a Key Employee acquires the right to receive a payment
from the Employer under this Plan, such right shall be no greater than that of
an unsecured general creditor of such Employer.   10.02   Nonassignability.    
  No amount payable under this Plan may be assigned, transferred, encumbered or
subject to any legal process for the payment of any claim against a Key
Employee.   10.03   Costs of Collection; Interest.       The Employer shall
reimburse the Key Employee or Beneficiary, as the case may be, for reasonable
legal fees and related expenses incurred by the Key Employee or Beneficiary in
connection with his or her seeking to obtain or enforce any right or benefit
provided by this Agreement, in each case, regardless of whether or not the Key
Employee’s or Beneficiary’s claim is upheld by an arbitral panel or a court of
competent jurisdiction; provided, however, the Key Employee or Beneficiary shall
be required to repay to the Employer any such amounts to the extent that an
arbitral panel or a court issues a final and non-appealable order, judgment,
decree or award setting forth the determination that the position taken by Key
Employee or Beneficiary was frivolous or advanced by the Key Employee or
Beneficiary in bad faith. The amount reimbursable by the Employer under this
Section 10.03 in any one calendar year shall not affect the amount reimbursable
in any other calendar year, and the reimbursement of an eligible expense shall
be made within 30 days after delivery of Key Employee’s or Beneficiary’s
respective written requests for payment accompanied with such evidence of fees
and expenses incurred as the Employer reasonably may require, but in any event
no later than December 31 of the year after the year in which the expense was
incurred. The Key Employee’s rights pursuant to this Section 10.03 shall expire
at the end of twenty years after the Key Employee’s Separation from Service and
shall not be subject to liquidation or exchange for another benefit.   10.04  
No Right to Continued Employment.

 



--------------------------------------------------------------------------------



 



    Nothing in this Plan shall be deemed to give any Key Employee the right to
be retained in the service of the Employer or to deny the Employer any right it
may have to discharge a Key Employee at any time.   10.05   Noncompetition,
Embezzlement, Etc.

  (a)   Notwithstanding other provisions herein to the contrary, if a Key
Employee receiving or eligible to receive Supplemental Retirement Income under
this Plan commits a material breach, as determined by the Committee, of his or
her covenant not to compete as set forth in the Joinder Agreement, then the Key
Employee shall cease to participate in the Plan as of the date of such breach
and the Employer shall have no further obligation to make Supplemental
Retirement Income payments to the Key Employee.     (b)   If the Committee
determines that a Key Employee has committed embezzlement, defalcation or any
other criminal activity which is connected with his or her employment with the
Employer, then no payments of any kind shall be made under this Plan to or for
the benefit of the Key Employee or his or her Beneficiary. If such determination
is made after the Key Employee (or his or her Beneficiary) has begun receiving
payments hereunder, then payments shall cease immediately upon a certification
by the Committee that an event has occurred which triggers loss of benefits
under this section.     (c)   Any payments that are not paid pursuant to
subsections (a) or (b) above shall be irrevocably forfeited.

10.06   Governing Law.       This Plan shall be governed by and construed in
accordance with the laws of the State of Georgia to the extent such laws are not
preempted by Federal law.   10.07   Successors and Assigns.       This Plan
shall be binding upon the successors and assigns of the parties hereto.   10.08
  Right to Amend and Terminate.       The Committee reserves the right to
modify, alter, amend, or terminate the Plan, at any time and from time to time,
without notice, to any extent deemed advisable; provided, however, that no such
amendment or termination shall (without the written consent of the Key Employee,
if living, and if not, the Key Employee’s Beneficiary) adversely affect any
benefit under the Plan which has accrued with respect to the Key Employee as of
the date of such amendment or termination regardless of whether such benefit is
vested or in pay status. Notwithstanding the foregoing, no amendment,
modification, alteration, or termination of this Plan may be given effect with
respect to any Key Employee without the consent of such Key Employee (if living,
and if not, the Key Employee’s Beneficiary) if such amendment, modification,
alteration, or termination is adopted during the six-month period prior to a
Change of Control or during the two-year period following a Change of Control.
In addition, no termination shall result in an acceleration of any benefit under
this Plan unless such termination complies with the termination and liquidation
provisions of Code Section 409A (see Treas. Reg. Section 1.409A-3(j)(4)(ix)).
Finally, if the Plan does not comply with applicable law (including Code
Section 409A), the Committee may amend the Plan to comply with Code
Section 409A, including optional Code Section 409A provisions, and may amend the
Plan to comply with other required changes in law without the consent of Key
Employees or Beneficiaries and regardless of a prior or subsequent Change in
Control.

 



--------------------------------------------------------------------------------



 



ARTICLE ELEVEN — DEFINITIONS AND SPECIAL RULES

11.01   Separation from Service shall have the following meaning:

  (a)   General Rule. A Key Employee is deemed to have a Separation from Service
if the Key Employee dies, retires or otherwise has a bona fide termination as an
employee of the Employer.     (b)   Leave of Absence. Separation from Service
does not occur when the Key Employee is on military leave, sick leave or other
bona fide leave of absence if the period of such leave does not exceed six
months or any longer period provided the Key Employee retains a right to again
provide services as an employee following the end of a leave of absence under an
applicable statute or by contract. In any event, a leave of absence will prevent
a Separation from Service occurring only if there is a reasonable expectation
that the Key Employee will return to perform services for the Employer as an
employee at the conclusion of the leave. If the leave of absence exceeds six
months and the Key Employee is not entitled to return to service as an employee
under an applicable statute or by contract, the Key Employee will have a
Separation from Service on the first date immediately following such six-month
period. However, if the leave of absence is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six months, where such
impairment causes the Key Employee to be unable to perform the duties of his or
her position or any substantially similar position, a 29-month period of absence
shall be substituted for such six—month period.     (c)   Termination. Whether a
Key Employee has retired or otherwise terminated as a Key Employee (or
subsequent employment) is determined based on the facts and circumstances
indicating that the Employer and the Key Employee reasonably anticipated that no
further services would be performed after a certain date.     (d)   Presumption
of Separation from Service. If the Employer and the Key Employee reasonably
anticipate that the bona fide services the Key Employee would perform after a
specified date (either as an employee or an independent contractor) would
permanently decrease to an amount equal to or less than 20% of the average level
of bona fide services provided in the immediately preceding thirty-six
(36) months, the Key Employee will be presumed to have had a Separation from
Service. See applicable treasury regulations for rules applicable in determining
a Key Employee’s average level of bona fide services during the preceding
thirty-six (36) months in the event the Key Employee was on a paid bona fide
leave of absence or an unpaid bona fide leave of absence during the preceding
thirty-six (36) months.

11.02   Spouse. Except as modified in this definition, the term “Spouse” shall
have the same meaning as the Pension Plan. If a Key Employee has a Separation
from Service on or after his or her Early Retirement Date, the Spouse shall be
determined as of the Key Employee’s Separation from Service. If the Key Employee
has a Separation from Service prior to his or her Early Retirement Date, the
Spouse shall be determined as of the Key Employee’s Normal Retirement Date.

11.03   Credited Service. For some Key Employees, Credited Service under the
Pension Plan has been frozen. Regardless, for purposes of this Plan, all Key
Employees shall continue to earn Credited Service under the terms of the Pension
Plan assuming Credited Service had not been frozen. No Credited Service shall be
earned if an Employee ceases to be a Key Employee or if the Key Employee is not
entitled to accrue a benefit under this Plan (see Section 2.02).

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Genuine Parts Company has caused this Plan to be signed
by its duly authorized officer on the date shown below, but effective as of
January 1, 2009 (or effective as of such earlier date for certain provisions as
indicated in the amendment).

            GENUINE PARTS COMPANY
      By:   /s/ Frank M. Howard         Title: Sr. V.P. & Treasurer       
Date: 12-22-08    

          Attest:
      /s/ Linda L. Olvey            

            Date: 12-22-08          

 